DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/813,471, filed on 02/04/2022.   
Claims 23-38 are pending and have been examined. 
Claims 39-43 have been withdrawn as the non-elected claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15, and 16 of U.S. Patent No. 10,586,023.


	


Allowable Subject Matter
Claims 28-38 are considered allowable.  However, there are other pending claims that have been either rejected or withdrawn.  Therefore, the other claims would need to be cancelled or re-written prior to allowance of the application.  The examiner did try to contact the applicant’s representative, Derek Midkiff, on 5/11/2022 to discuss potential examiner’s amendments, but has not received a response.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Election/Restrictions
Newly amended claims 39-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Originally filed claims 23-38 are drawn to a method and apparatus for validating content requests in portions using a unique session identifier.  Claim 28 adds the use of a cryptographic has of a value, retrieval of a copy of the value from a storage, utilization of a cryptographic hash algorithm to has the retrieved value and generate a second hash, and compare the two hash values to identify differences in order to validate the request.  
In contrast, newly filed claims 39-43 are drawn to an apparatus in which steps are performed using the apparatus that include receiving a third communication from the IP-enabled device that comprises a second portion of the first information relating to advertising content elements and a second identification value, and validation of the third communication from the client device.  Therefore, the claims recite a separate and distinct invention.
Since Applicant has received an Action on the Merits for the originally presented invention and the more narrow claims have been indicated as allowable, claims 23-38 have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-43 are withdrawn from consideration as being drawn to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over by Gordon, Pre-Grant Publication No. 2016/0127440 A1 in view of Helms, et al., Pre-Grant Publication No. 2013/0104162 A1.
Regarding claim 23, Gordon teaches:
A method (apparatus)…:
receiving a first communication from the IP-enabled client device for delivery of the IP packetized media content (see [0057] and [0074] in which the client devices are IP-enabled, and [0183])
causing generation of a unique session identifier relating to the first communication (see [0180]-[0182] in which a session ID is generated)
transmitting a manifest file containing the unique session identifier and  information relating to at least one secondary content, to the IP-enabled client device (see [0181]-[0183] and [0231]-[0233])
receiving from the IP-enabled client device a second communication, the second communication comprising at least a portion of the information and the unique session identifier  (see [0181]-[0183] and [0231]-[0233])
validating the second communication based at least on the received unique session identifier contained therein (see [0181]-[0183] and [0231]-[0233])
causing provision of the at least first secondary content element to the IP-enabled client device via an IP transport (see [0126], [0142], and [0523]-[0527])
Gordon, however, does not appear to specify:
transmitting data associated with the validating of the second communication to a computerized accounting process, the data enabling the accounting process to count the second communication as a valid communication
Helms teaches:
transmitting data associated with the validating of the second communication to a computerized accounting process, the data enabling the accounting process to count the second communication as a valid communication (see at least [0090]-[0093] in which a valid count of a validated content request play from a mobile device user is transmitted to the remote storage device and recorded along with other data for analysis)
It would be obvious to one of ordinary skill in the art at the time of filing of this application to combine Helms with Gordon because Gordon already teaches storage of records of session ID’s for content play and accompanying data in such as [0588]-[0589], and storing a record of a valid count of content play would allow for tracking of content plays when there are a limited number of valid plays as well as allow further analysis of the data. 


Response to Arguments
Regarding the Double Patenting Rejection
The applicant’s amendments to the claims have overcome the double patenting rejection for claims 28 and 39.  The rejection for claim 23 remains as the single amendment is considered an obvious variant.  Further, the only difference brought in by amendment was rejected with a single reference in an obviousness combination.

Regarding the rejection under 35 USC 102
The arguments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Engel, et al., Pre-Grant Publication No. 2012/0005527 A1- teaches validation of digital rights for content requested by a mobile device user, and then transmission and storage of various aspects of the content play and validation.
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682